Case 19-10045-rlj13 Doc Filed 04/25/19 Entered 04/25/19 16:25:35 Pagei1of5

B 16 (Supplement 2) (12/11)

UNITED STATES BANKRUPTCY COURT

NORTHERN

In re TOMMIE WAYNE FLOYD, Ill, STACEY DAWN FLOYD Case No. 19-10045-rlji3
Debtor Chapter 13

Notice of Postpetition Mortgage Fees, Expenses, and Charges

 

if you hold a claim secured by a security interest in the debtor’s principal residence, you must use this form to give notice of any
postpetition fees, expenses, and charges that you assert are recoverable against the debtor or against the debtor’s principal
residence. File this form as a supplemental to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: QUICKEN LOANS INC. Court claim no. (if known): 9-1

 

Last four digits of any number you use to
identify the debtor's account: XXXXXxX5808

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

—] No
(] Yes. Date of the last notice: / /

Part 1: itemize Postpetition Fees, Expenses, and Charges

 

Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do
not include any escrow account disbursements or any amounts previously itemized in a notice filed in this case or
ruled on by the bankruptcy court.

 

 

 

 

 

 

 

 

 

 

 

 

 

Description — _  sCDatesincurred _ | Amount
1. Late Charges (1)
2. Non-sufficient funds (NSF) fees (2)
3. Attorney Fees 04/05/19 @ $150.00 3) $150.00
4, Filing fees and court costs (4)
5, Bankruptcy/Proof of claim fees 03/28/19 @ $550.00 (8) $550.00
6. Appraisal/Broker’s price opinion fess (6)
7. Property inspection fees (7)
8. | Tax Advances (non-escrow) (8)
9. Insurance advances (non-escrow) (9)
10. Property preservation expenses. Specify: (10)
14. Other. Specify: (11)
12. Other. Specify: (12)
13. Other. Specify: (13)
14, Other. Specify: (14)

 

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322(b)(5) and Bankruptcy Rule 3001.1.
 

Case 19-10045-rlj13 Doc Filed 04/25/19 Entered 04/25/19 16:25:35 Page 2of5

 

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.

Check the appropriate box.

[-] | am the creditor
[-] | am the creditor's authorized agent. (Attach copy of power of attorney, if any.)

| declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

 

X /s/ Harriet Langston Wagner Date
Signature
Print: Harriet Langston Wagner Title
First Name Middle Name Last Name
Company —Codilis & Moody, P.C.
Address 400 N. Sam Houston Pkwy E, Suite 900A
Number Street
Houston TX 77060
City State ZIP Code
Telephone number: (281) 925-5200 email:

 

 

 

 

4/25/19

Attorney for Quicken Loans Inc.

 

Harriet.Langston@tx.cslegal.com

 

 

 
Case 19-10045-rlj13 Doc Filed 04/25/19 Entered 04/25/19 16:25:35 Page 3of5

CERTIFICATE OF SERVICE

I hereby certify that on April 25, 2019 a true and correct copy of the above and foregoing Notice of
Postpetition Mortgage Fees, Expenses, and Charges shall be served via electronic means, if available,
otherwise by regular, first class mail on April 26, 2019 to the following parties at the addresses indicated
by deposit in the United States Mail, first class postage prepaid.

TOMMIE WAYNE FLOYD, Ul
STACEY DAWN FLOYD

P.O. BOX 32

ROSCOE, TX 79545

DEBTOR

PHIL BLACK

1290 SOUTH WILLIS COMMERCE PLAZA, SUITE 125
ABILENE, TX 79605

ATTORNEY FOR DEBTOR

ROBERT B. WILSON

1407 BUDDY HOLLY AVE
LUBBOCK, TX 79401
CHAPTER 13 TRUSTEE

Codilis & Moody, P.C.

By: _/s/ Harriet Langston Wagner

400 N. Sam Houston Pkwy E, Suite 900A
Houston, TX 77060

ATTORNEYS FOR SECURED CREDITOR
Page

1

Case 19-10045-rlj13 Doc Filed 04/25/19

*
Invoice
Number:

Date: April 5, 2019

Type: Bankruptcy
To:

 

Quicken Loans Inc.
635 Woodward Avenue

Detroit, MI 48226

aiCM atic lelin

Your Loan Number:
Case Reference: Tommie Floyd HI
1002 Hickory Street
Roscoe, TX 79545
Loan Type: FHA

FHA Number:

Billing Detail:

Property Address:

Entered 04/25/19 16:25:35 Page 4of5

CODILIS.: MOODY, P.C.

LAW OFFICES

15W030 NORTH FRONTAGE ROAD
BURR RIDG

(281) 925-5200 = FAX: (281) 925-5300

 

6782 S. POTOMAC STREET
CENTENNIAL, CO 80112
PAYMENT DUE WITHIN 30 DAYS

File Number

 

Atty Fee - Review of Plan

filing a Notice of Appearance - Recoverable

Amount
04/05/2019) 150.00

Fee for review of Debtors Chapter 13 Plan, Statement and Schedules and
Total due this invoice: $150.00

* PLEASE ENCLOSE A COPY OF THIS INVOICE WITH REMITTANCE *
Case 19-10045-rlj13 Doc Filed 04/25/19 Entered 04/25/19 16:25:35 Page 5of5

  

 

 

 

 

° CODILIS«:MOODY, P.C.
Invoice ’
at nannen LAW OFFICES
Number:
Date: | March 28, 2019 15W030 NORTH FRONTAGE ROAD
BURR RIDGE, IL, 60527
Type: Bankruptcy (281) 925-5200 PAX: (281) 925-5300
Quicken Loans Inc. PLEASE REMIT PAYMENT TO:
635 Woodward Avenue 6782 S. POTOMAC STREET
CENTENNIAL, CO 80112
Detroit, MI 48226 PAYMENT DUE WITHIN 306 DAYS
CRUE gtiC Cet ieee
Your Loan Number: |[ File Number
Case Reference: Tommie Floyd III iia
Property Address: 1002 Hickory Street
Roscoe, TX 79545
Loan Type: FHA
FHA Number:
Billing Detail: Amount
Atty Fee - Proof of Claim 03/28/2019) 500.00
Fee for preparing and filing a Proof of Claim - Recoverable
Atty Fee for Bankruptcy (03/28/2019) 250.00
Fee for completing the Courts required POC 410 from(transaction
history) - Recoverable
Total due this invoice: $750.00

* PLEASE ENCLOSE A COPY OF THIS INVOICE WITH REMITTANCE *

Page 1 . .
Tax Identification Number
